Scott, J.
This is a motion to supersede a writ of certiorari issued to review the assessment of certain real estate in the city of New York for purposes of taxation. The motion is based upon several grounds, but it is necessary to consider only one. The writ is sued out by twenty-two relators, seeking to review *248in one proceeding twenty-two different assessments of twenty-two different parcels of real estate in the borough of Manhattan, Each of the twenty-two petitioners claims to be the owner of one of the twenty-two parcels of real estate described in the* petition, and the several parcels are not adjacent to each other,, or even located in the same section or portion of the city, or,, so far as appears, improved by buildings of the same general description. It is allegd that the assessment of each of said parcels-was, ami is illegal, and was and. is erroneous by reason of overvaluation, and was and is erroneous because made at a higher proportionate valuation than the assessment of other real estate on the tax rolls of the city of New York and in the borough of Manhattan, and also in the assessment district of the borough in which said parcels are situated. For the purpose of sustaining-the charge that the assessments are disproportionately high, comparison is made respecting each parcel with other parcels of real estate, but in the case of each parcel embraced in the petition the comparison is made with other and different parcels from those used for purposes of comparison with respect to each other parcel, as to which relief is sought. The proceeding is brought under-article XI of the- Tax Law (chap. 908, Laws of 1896) and the sufficiency of the petition must be determined by the terms of that act. By a reference to section 250 and the following sections of the statute it will be seen that the procedure therein prescribed is peculiarly adapted to a case in which the writ is sued' out by a single petitioner to remedy an injustice which affects him alone, and is not appropriate to a proceeding wherein a large-number of individuals unite, each claiming to be aggrieved respecting his own property and having no interest in nor complaint concerning the assessment of the property of his copetitioners.. The relators, however, found their claim of the right to prosecute this proceeding upon the last sentence of section 250 of the-act of 1896, which reads as follows: “ Two or more persons assessed upon the same roll who are affected in the same manner by the alleged illegality, error or inequality, may unite in the same petition.” This provision cannot be so construed as to-cover the petition presented here. Clearly it is intended to apply to a case wherein the adjudication upon the complaint of one-taxpayer must necessarily determine the complaints of others — where a number of taxpayers complain of their assessment for the *249same reason upon the same or identical facts. In such a case-there would be presented but a single issue, and the law having; been settled upon the state of facts presented and proven by one taxpayer, would apply to the complaint of every taxpayer-presenting and proving the same state df facts. The writ under consideration presents no such case. It involves twenty-two distinct issues, each resting upon its own facts, and no one of which can be determined by the facts provable under the allegations of the petition respecting any other issue. Evidence that, might tend to sustain the allegations of the petition as to Ho. 1 Broadway could obviously have no bearing upon the complaint as to the assessment of Ho. 122 West Seventy-second street-In short, the writ presents twenty-two totally different complaints-of illegal, excessive and disproportionate assessment, each one off which will depend upon different evidence from every other. It is almost inevitable that if issue were to be joined and a trial had' upon the petition and writ as they stand, the excess or disproportion of assessment, if found as to any of the parcels, would differ widely in degree and amount, and it is by no means improbable-that the assessment might be found to be excessive and disproportionate as to some parcels, and fair and proportionate as to-others, so that as to some of the relators judgment would run-in their favor, and as to others judgment would go against them. The several relators can be said to be “ affected in the same manner” only because they all claim that their property has been overvalued, either absolutely or proportionately to other property on the same roll. This is not what the statute contemplated. To unite more than one taxpayer in a single petition, all those so-uniting must not only be “ affected in the same manner,” but-must be so affected by “ the ” alleged illegality, error or inequality. In other words, the particular illegality, error or inequality which is alleged as to the property of one petitioner must be-equally applicable to the property of every petitioner uniting in the application for the writ, and hence the evidence of the illegality, error or inequality applicable to the complaint of one-petitioner must be applicable to the complaints of all. Here-there is alleged not one illegality, error or inequality which may be availed of by all the petitioners, but twenty-two separate and’ distinct instances of illegality, error or inequality, no one of which is applicable to the complaint of more than one of the-*250petitioners. The, writ being unauthorized, a motion to supersede it is the proper practice, when made before the filing of the return. This is not a case where the appropriate remedy for an improper joinder of relators is by motion to strike out the parties improperly joined. Such a motion should be made where it appears that one or more of the relators has no interest in the controversy or no wrong to be redressed. People ex rel. Sodus B. & S. R. R. Co. v. Cheetham, 45 Hun, 6. In .the present case every relator claims to have been wronged, and it would be impossible to say that any one of them, more than any of the others, had such an interest in the controversy as would entitle him to prosecute the proceeding in preference to his corelators. The motion must be granted, with ten dollars costs.
Motion granted, with ten dollars costs.